Citation Nr: 0932328	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  03-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and major depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1983 to December 1986.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in November 2005 when it was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that while 
substantial efforts were made by the RO, all development 
requested by the Board in the November 2005 remand was not 
completed, and this matter must be remanded once again for 
more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1999) (a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  

Pursuant to the Board's remand, the RO obtained service 
personnel records from the National Personnel Records Center 
(NPRC).  However, the Veteran's service personnel records 
appear incomplete as there is no documentation of his unit 
and location assignments during service, particularly in 
Korea.  Exhaustive development to secure  his complete 
service personnel records is necessary.  

Among the Veteran's alleged stressor events in service is 
that he witnessed a soldier step directly behind the breach 
of an artillery piece, resulting in serious injury requiring 
medical evacuation.  The RO has not sought corroboration of 
the stressor; if additional information is needed for such 
development, the Veteran should be advised of what additional 
information is necessary, and afforded the opportunity to 
provide such information.  
The November 2005 Board remand noted that in April 2004 
correspondence the Veteran alleged that he was sexually 
assaulted in service (and that he reported the incident to 
his therapist, SF, LMSW, in an April 2003 session).  The 
record of his April 2003 initial account of the alleged 
stressor event is not associated with the claims file, is 
critical evidence, and must be secured for the record.  In 
January 2006, the RO sent the Veteran a letter that asked for 
reports of private physicians that treated the Veteran for 
his PTSD in order to obtain specific details of the personal 
trauma, and included a questionnaire specific to personal 
assault allegations.  It does not appear that he responded.  
However, later received June 2004 to March 2006 treatment 
records from Affinity, Inc., include a March 2006 report that 
notes a report of an alleged sexual assault in Korea.  [In a 
June 2004 record from Affinity, Inc., it was noted that the 
Veteran had denied a history of sexual, physical, or 
emotional abuse.]  The Veteran continues to allege sexual 
assault in service.  The questionnaire is a critical part of 
VA's process in the development of PTSD claims based on 
personal assault.  The Veteran is required to complete the 
form.  [He is advised that 38 C.F.R. § 3.158(a) provides that 
where evidence (including identifying information needed for 
development of evidence) requested in connection with an 
original claim is not received within a year of the request, 
the claim is to be considered abandoned.]

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disorder that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD claim 
(and that such matter(s) is/are before the Board unless the 
Veteran indicates otherwise).  The record reflects numerous 
psychiatric diagnoses, including a personality disorder, an 
anxiety disorder, undifferentiated somatoform disorder, 
depressive disorder, obsessive compulsive disorder, and 
attention deficit hyperactivity disorder.  

The Board's November 2005 remand also requested an 
examination to determine the nature and etiology of the 
Veteran's psychiatric disabilities.  The Veteran was 
scheduled for a VA examination in January 2007; he failed to 
appear.  That same month, he advised the RO that he did not 
timely receive the mail informing him of the examination as 
it was mailed to a wrong address, and requested to have the 
examination rescheduled.  In a July 2009 supplemental 
statement of the case (SSOC) the RO found the Veteran had not 
shown good cause for the failure to report.  The Veteran's 
explanation is not entirely implausible, and as the matter is 
being remanded anyway, he should be afforded a VA psychiatric 
evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
exhaustive search for the Veteran's 
complete service personnel records (to 
specifically include unit and station 
assignments during service, and 
specifically in Korea).  If exhaustive 
search fails to locate any additional 
service personnel records it should be 
certified for the record that any 
additional service personnel records are 
irretrievably lost; the scope of the 
search should be noted for the record; and 
the Veteran should be so notified.  

2.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation he has received for his 
variously diagnosed psychiatric disorder, 
including PTSD, and any releases needed to 
secure records of any private evaluation 
and/or treatment.  Of particular interest 
is his April 2003 session with provider SF 
(identified as his initial account of 
sexual trauma in service).  In conjunction 
with this request, the RO should remind 
the appellant that this information is 
critical, and remind him of the provisions 
of 38 C.F.R. § 3.158(a)  The RO should 
obtain complete clinical records (those 
not yet secured) of all evaluations and 
treatment from the sources the Veteran 
identifies (to specifically include the 
records of the Veteran's April 2003 
visit/interview with SF).  If any provider 
does not respond, the Veteran and his 
representative should be so advised, and 
reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.  

3.  The RO should again arrange for 
verification of all stressor events as to 
which the Veteran provides sufficient 
information, particularly the allegation 
he witnessed a soldier place his body 
directly behind the breach of an artillery 
piece, resulting in injury and requiring 
his evacuation for treatment.  The RO 
should also undertake any and all further 
development action suggested by the 
evidence of record as necessary for a 
determination as to whether there is any 
credible supporting evidence that the 
Veteran was sexually assaulted during his 
active service, to include resending the 
Veteran the questionnaire specific to PTSD 
claims secondary to a personal assault.  
He should be advised that the requested 
information by the RO is critical to his 
claim.  In the event any information 
provided by the Veteran is not sufficient 
for the RO to pursue stressor 
verification, the Veteran and his 
representative should be advised of what 
additional information is necessary, and 
afforded the opportunity to respond.  The 
Veteran should also be provided the 
specific notice mandated in claims seeking 
service connection for PTSD based on 
personal assault as outline in 
3.304(f)(3). 

4.  The RO should then arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine the nature and 
likely etiology of each of his psychiatric 
disability(ies), specifically including 
whether he has PTSD based on a stressor 
event in service corroborated by credible 
supporting evidence (in that regard the RO 
must advise the examiner which stressor(s) 
is/are verified), and whether he has any 
other psychiatric disorder related to 
events that occurred during service.  

The examiner must review the Veteran's 
claims file and must explain the complete 
rationale for all opinions expressed and 
conclusions reached.  The examiner should 
specifically opine whether it is at least 
as likely as not (50% or greater 
probability) that any current psychiatric 
disorder had its onset in or is otherwise 
related to the Veteran's military service.  
The examiner should also specifically 
comment on the private providers' 
diagnoses of PTSD.  If PTSD is diagnosed, 
the examiner should identify the stressor 
and symptoms supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for the diagnosis.  

5.  The RO should then re-adjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

